14 N.Y.2d 769 (1964)
In the Matter of Frederic W. Brodesser, Respondent,
v.
James M. Power et al., Constituting the Board of Elections of the City of New York, et al., Respondents, and Luigi R. Marano, Appellant.
In the Matter of Luigi R. Marano, Appellant,
v.
James M. Power et al., Constituting the Board of Elections of the City of New York, et al., Respondents, and Frederic W. Brodesser, Respondent.
In the Matter of John M. Murphy, Respondent,
v.
James M. Power et al., Constituting the Board of Elections of the City of New York, et al., Respondents, and David D. Smith, Appellant.
Court of Appeals of the State of New York.
Argued May 27, 1964.
Decided May 27, 1964.
James J. Leff and Theodore D. Ostrow for Luigi R. Marano and David D. Smith, appellants.
Irving Rivkin for John M. Murphy, respondent.
Louis Cohen for Frederic W. Brodesser, respondent.
No appearance for remaining respondents.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and HAMM[*].
In the first and second above-entitled proceedings: Order reversed, without costs. The designation of Marano is valid since section 137 of the Election Law by its terms does not apply to the Conservative party which in 1964 is designating candidates for the first time within the meaning of subdivision 5 of that section.
In the third above-entitled proceeding: Order reversed, without costs. The designation of Smith is valid since section 137 *771 of the Election Law by its terms does not apply to the Conservative party which in 1964 is designating candidates for the first time within the meaning of subdivision 5 of that section.
NOTES
[*]  Designated pursuant to section 2 of article VI of the State Constitution in the temporary absence of Judge BERGAN.